  Case 3:21-cv-00564-G-BN Document 6 Filed 04/06/21             Page 1 of 3 PageID 34



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


JARED DEMILLE FULLER,                         )
#126041172,                                   )
                                              )
             Petitioner,                      )
                                              )      CIVIL ACTION NO.
VS.                                           )
                                              )      3:21-CV-0564-G (BN)
SYDNEY B. HEWLETT,                            )
                                              )
             Respondent.                      )
                                              )


            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
          JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      To the extent that a certificate of appealability is required,1 considering the record

in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of


      1
          See Stringer v. Williams, 161 F.3d 259, 262 (5th Cir. 1998) (“[In Ojo, w]e
concluded that a COA was not required in the § 2241 proceeding at issue there, because
§ 2253 clearly does not encompass challenges to federal detention under § 2241. Just as
clearly, however, § 2253 does encompass challenges to state detention under § 2241,
since “the detention complained of arises out of process issued by a State court.” We
hold that, assuming Stringer is a pretrial detainee, he must obtain a COA.”).
  Case 3:21-cv-00564-G-BN Document 6 Filed 04/06/21              Page 2 of 3 PageID 35



the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the Court

DENIES a certificate of appealability. The Court adopts and incorporates by reference

the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in

support of its finding that Petitioner has failed to show that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” or “debatable whether [this Court] was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).2

       But, if Petitioner elects to file a notice of appeal, he must either pay the appellate

filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.




       2
       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective
on December 1, 2009, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate
of appealability when it enters a final order adverse to the applicant. Before entering the
final order, the court may direct the parties to submit arguments on whether a certificate
should issue. If the court issues a certificate, the court must state the specific issue or
issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies
a certificate, the parties may not appeal the denial but may seek a certificate from the
court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider
a denial does not extend the time to appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
appeal an order entered under these rules. A timely notice of appeal must be filed even
if the district court issues a certificate of appealability.
  Case 3:21-cv-00564-G-BN Document 6 Filed 04/06/21    Page 3 of 3 PageID 36




SO ORDERED.

April 6, 2021.

                                   ________________________________
                                   A. JOE FISH
                                   Senior United States District Judge
